DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1, 3-8, 10, 12 and 14) in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The remaining claims are rejected for depending on the indefinite base claims. 
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bioglitter (“Bioglitter-Biodegradable in the Natural Environment”, June 28, 2018 www.discoverbioglitter.com, cited in IDS).
According to Bioglitter, Bioglitter Sparkle is a biodegradable glitter comprising cellulose film core which is directly coated with reflective aluminum. See instant claim 1. 
Regarding claims 3, 5 and 6, the reference teaches that the film core, which is viewed same as “foil”, consist of modified regenerated cellulose, unless shown otherwise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected over 35 U.S.C. 103 as being unpatentable over Bioglitter as applied to claims 1,3, 5, 6, 10 and 12 as above, and further in view of Hosaka et al. (JP 2003026707 A, published January 29, 2003) (“Hosaka” hereunder). 
Bioglitter fails to disclose the optical density of the aluminum-coated cellulose core.  
Hosaka teaches glitters useful for cosmetic compositions.  The reference teaches that the optical density of the colored light-interfering resin particles is preferably 0.8 to 2.5, 1.0 to 2.5 is particularly preferable.”  See translation, p. 4, 2nd full paragraph.  The reference further teaches that the wavelength band of the light absorbed by the colorant added to the light-interfering resin particles for improving the visibility of the selectively reflected light is in the visible light region of 350 to 800 nm.  Thus, it is viewed that the aluminum-coated cellulose glitter which produces metallic color effect would have similar optical properties as suggested by Hosaka, unless shown otherwise. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bioglitter as applied to claims 1, 3, 10 and 11 as above, and further in view of the same reference. 
Regarding the claims 10 and 11, Bioglitter suggests that the prior art glitters are biodegradable and suitable for cosmetic use.  Following such teachings and suggestions and make a cosmetic composition comprising biodegradable pigments would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bioglitter as applied to claims 1, 3, 5 and 6 as above, and further in view of Komatsu et al (EP 2418089, published October 2, 2013, cited in IDS) (“Komatsu” hereunder). 
Bioglitter fails to disclose the thickness of the cellulose core film, which is viewed as the “foil” of the present claim. 
Komatsu teaches glitter pigments comprising resin layer such as cellulose derivatives (e.g., cellulose acetate butyrate).  The reference teaches that the thickness of the resin layer is in the range of 0.5-50 microns which allows dispersing of the resin in making the pigments and eliminates peeling of the pigment layer at the interface when rolled.  See [011-013].
Given the teachings of Bioglitter, it would have been obvious to one ordinary skill in the art before the time of the effective filing date of the present application to use the cellulose core film having the thickness of 0.5-50 microns as suggested by Komatsu.  The skilled artisan would have been motivated to do so, as the latter teaches that such thickness range allows dispersing of the resin and eliminates peeling of the coated pigment layer during the manufacturing process.  Since both references disclose glitter having similar structures of cellulose resin coated with a pigment layer, the skilled artisan would have had  a reasonable expectation of successfully producing stable glitter. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617